Plaintiff, appellant, brought this action to recover damages for personal injuries suffered in a collision between an electric street car, operated by defendant's employé, and an automobile in which plaintiff was a passenger. One Kelly testified as a witness for plaintiff, saying that he stood on the front of defendant's car, whence he saw the accident and the immediately antecedent facts, and his testimony, if credited by the jury, must have been considered as of much consequence. On the other hand, one Bradley (not the defendant) testified that he *Page 488 
saw the accident from the front of the car, and that Kelly was not there. If believed, he was an important witness for the defendant. On cross-examination, the witness Bradley testified that he remembered that Kelly was not on the car, but that he had had no reason or occasion to think about the matter until yesterday, when he had been asked about Kelly's presence. Then followed an extended cross-examination, by which plaintiff sought to develop the accuracy of the witness' memory on that point. On redirect examination, this witness was allowed, over plaintiff's duly registered exception, to testify that within the last few months — the trial was had approximately one year after the accident — somebody on the street car had told him that "there was a fellow out there by the name of Kelly was expecting an overcoat out of this lawsuit." Notwithstanding the trial court was very careful to instruct the jury that this statement of the witness was not to be received as evidence of the fact stated, but only for the purpose of explaining why the witness remembered that Kelly was not on the car, our judgment is that herein reversible error is shown. The alleged exciting cause of the witness' recollection was so dubiously related to the fact remembered in the way of causation, so remote in point of time, and his testimony so obviously calculated to discredit plaintiff's witness with the jury, that, being mere hearsay, it should have been rejected. For this error, the effect of which we cannot certainly or safely compute, the judgment in the cause will be reversed.
The charge shown in the fourth assignment of error seems to lack a word, and, besides, the idea it was directed to, viz. that if the negligence of the driver of the automobile intervened between the alleged negligence of defendant's motorman and plaintiff's injury as an independent proximate cause of that injury, plaintiff should not recover, was obscurely expressed. Defendant was clearly entitled to have that doctrine stated to the jury, and we by no means intend to say that his requested instruction should have been framed in the meagre language we have employed; but we doubt that the charge, as framed by defendant, and apart from its verbal omission, was free from misleading tendency.
We find no other error; but we think it not inappropriate to suggest that, whereas the bill of exceptions covers more than 80 pages of the record, 5 or 6, rule 32, p. 1526, of the Code being observed, would have amply sufficed to present every question brought into review.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.